JUSTICE GOLDENHERSH, dissenting: I dissent. The majority misconstrues section 8(dX2) of the Workers’ Compensation Act (Ill. Rev. Stat. 1979, ch. 48, par. 138.8(d)(2)) and requires proof of disability as the result of the fracture of the spinous process of the thoracic vertebra. The record shows that as the result of the injury it was necessary to excise the spinous process of petitioner’s T-l vertebra. The operation was performed through a three-inch incision over the lower cervical and upper thoracic spine, and the severed spinous process was identified and excised. That this is a permanent injury can hardly be disputed since it is not suggested that the spinous process, once having been excised, is likely to grow back. That it is a serious injury is evidenced by the fact that the General Assembly provided a statutory minimum of 60 weeks of compensation for a fracture of any part of a vertebra other than a transverse process. The clear language of the statute shows that for this type of fracture the award of compensation is not to be determined by the “percentage of 500 weeks that the partial disability resulting from the injuries covered by this paragraph bears to total disability” (Ill. Rev. Stat. 1979, ch. 48, par. 138(d)(2)). The statute provides: “If the employee shall have sustained a fracture of one or more vertebra or fracture of the skull, the amount of compensation allowed under this Section shall be not less than 60 weeks for a fractured skull and 60 weeks for each fractured vertebra ***.” (Ill. Rev. Stat. 1979, ch. 48, par. 138(d)(2).) This provides for a minimum award without regard to disability and without regard to what proportion of total disability the claimant may have suffered.